Citation Nr: 0328533	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  00-11 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date prior to March 8, 1996 
for the grant of service connection for gastrointestinal 
disorders, including the issue of whether a June 1996 rating 
decision was clearly and unmistakably erroneous in assigning 
an effective date of March 8, 1996 for the grant of service 
connection.

2.  Entitlement to an effective date prior to March 8, 1995 
for the assignment of a total disability rating based on 
individual unemployability, including the issue of whether a 
September 1996 rating decision was clearly and unmistakably 
erroneous in assigning an effective date of March 8, 1996 for 
the total rating.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to May 
1946.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of August 1999 and October 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO).  
In the August 1999 rating decision the RO determined that a 
June 1996 RO rating decision was not clearly and unmistakably 
erroneous in assigning an effective date of March 8, 1996 for 
the grant of service connection for the gastrointestinal 
disorders.  In the October 1999 rating decision the RO 
determined that a September 1996 RO rating decision was not 
clearly and unmistakably erroneous in assigning an effective 
date of March 8, 1996 for a total rating based on individual 
unemployability (TDIU).  

The veteran's appeals were previously before the Board in 
June 2001, at which time the Board granted an effective date 
of March 8, 1995 for the assignment of the TDIU, based on the 
Board's finding that entitlement to TDIU was factually 
ascertainable for one year prior to his March 8, 1996 claim 
for an increased rating.  The Board denied entitlement to an 
effective date prior to March 8, 1995 for TDIU and denied 
entitlement to an effective date prior to March 8, 1996 for 
the grant of service connection for the gastrointestinal 
disorders.

The veteran appealed the Board's June 2001 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
As the result of a joint motion for remand, in a March 2003 
order the Court vacated the Board's decision, except as to 
the grant of the March 8, 1995 effective date for TDIU, and 
remanded the case to the Board for development and 
readjudication.


REMAND

The veteran contends that he is entitled to an effective date 
in May 1946 for the grant of service connection for the 
gastrointestinal disorders because he has had those disorders 
since his separation from service.  As an alternative, he 
contends that he should be granted an effective date in April 
1989.  He also contends that he is entitled to an effective 
date in March 1975 for the assignment of the TDIU because he 
then had to retire from employment due to his service-
connected disabilities.  In the alternative, he contends that 
an effective date in 1989 be established so that following 
his death his surviving spouse may be found entitled to 
Dependency and Indemnity Compensation based on him having 
service-connected disabilities rated at 100 percent for at 
least 10 years prior to his death.  
Cf. 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2003).

In its June 2001 decision the Board found that entitlement to 
an effective date prior to March 8, 1996 for the grant of 
service connection for the gastrointestinal disorders was not 
warranted because a viable claim for service connection for 
those disorders was not filed until March 8, 1996.  The Board 
noted that prior claims for service connection for stomach 
disorders were previously denied by a final Board decision in 
April 1989.  With respect to TDIU, the Board found that in 
accordance with 38 C.F.R. § 3.400(o) the veteran was entitled 
to one year's retroactivity from his March 8, 1996 claim for 
an increased rating.  The Board determined that he was not 
entitled to an effective date prior to March 8, 1995 for the 
total rating because prior decisions denying entitlement to a 
rating in excess of 50 percent had become final.

In the joint motion the parties found that the Board's 
adjudication of the veteran's claims was deficient for two 
separate reasons.  The first claimed deficiency relates to 
VA's failure to comply with the requirements of the Veterans 
Claims Assistance Act of 2000.  The second deficiency 
pertained to the Board's interpretation of the veteran's 
contentions and the manner in which those contentions were 
addressed.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)] was enacted on November 9, 2000.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and still 
pending before VA on that date.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002).  Although the veteran's claims 
for earlier effective dates were filed in August 1999, those 
claims were still pending before VA when the VCAA was 
enacted.  In addition, the Court has held that the VCAA is 
applicable to claims for an earlier effective date.  See 
Huston v. Principi, 17 Vet. App. 195, 202 (2003).  The VCAA 
is, therefore, applicable to the veteran's claims of 
entitlement to earlier effective dates.

The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In adjudicating the 
claims in the June 2001 decision the Board found that VA had 
complied with the requirements of the VCAA because the 
veteran had been informed of the regulatory requirements for 
establishing entitlement to an earlier effective date in the 
August and October 1999 rating decisions and the October 1999 
and August 2000 statements of the case.

Subsequent to the Board's June 2001 decision, the Court held 
that in notifying the veteran of the evidence needed to 
substantiate his claim, VA must also inform the veteran of 
the information and evidence that he is required to submit, 
and the evidence that VA will obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the 
joint motion the parties found that, based on the Court's 
interceding decision in Quartuccio, the notice provided to 
the veteran was not sufficient.  The case has been remanded 
to the Board to provide proper notice to the veteran 
regarding the evidence required to substantiate his claims 
for earlier effective dates, and the relative obligations of 
VA and the veteran in developing that evidence.

In this regard the Board notes that in a decision promulgated 
on September 22, 2003, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1) (West 2002).  
See Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, 
-7010 (Fed. Cir. Sept. 22, 2003).  The Federal Circuit found 
that the 30 day period provided in § 3.159(b)(1) to respond 
to a VCAA notice is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for compliance with the VCAA, the RO 
must take this opportunity to inform the veteran that a full 
year is allowed to respond to a VCAA notice.  

The veteran's representative has objected to the Board's 
failure to decide the case based on the veteran's claims of 
clear and unmistakable error (CUE).  In the joint motion for 
remand, as adopted by the Court, the parties have instructed 
the Board to decide the issues as stated on the first page, 
to include CUE claims.

The Board notes that the Court has held that the VCAA is not 
applicable to claims of CUE.  See Parker v. Principi, 15 Vet. 
App. 407 (2002); Livesay v. Principi, 
15 Vet. App. 165 (2001).  The issue of whether the June 1996 
and/or September 1996 rating decisions were clearly and 
unmistakably erroneous in not granting earlier effective 
dates is, however, inextricably intertwined with the issues 
of the veteran's entitlement to earlier effective dates.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other].  Because the veteran's 
claim for earlier effective dates must be remanded to the 
Veterans Benefits Administration (VBA) for compliance with 
the Quartuccio and PVA cases, the claims of CUE must also be 
remanded.

Accordingly, this case is remanded to the VBA for the 
following:

1.  The VBA must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  After undertaking any development 
deemed appropriate, the VBA should re-
adjudicate the issues on appeal, as 
stated above.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the VBA.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the VBA.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the VBA to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


